Citation Nr: 0940835	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury, to include tibial sesamoiditis of the right big 
toe with degenerative arthritic changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served as an infantryman in the United States 
Army.  He has verified active duty service for a period of 26 
years and 24 days, to include from September 1940 to August 
1945, May 1946 to May 1949, and June 1949 to June 1967.  In 
addition to numerous other military awards and decorations, 
the Veteran's service personnel records indicate that he has 
been awarded the Bronze Star Medal, Purple Heart Medal with 
oak leaf cluster (i.e. two awards), the Combat Infantryman's 
Badge, and the Master Parachutist Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran requested a personal hearing before the Board in 
March 2007.  In June 2007, however, he withdrew that request 
in writing.  Therefore, the Board will proceed with the 
appeal.  See 38 C.F.R. § 20.704 (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving any reasonable doubt in the Veteran's favor, 
residuals of a right foot injury are related to his active 
military service. 


CONCLUSION OF LAW

Residuals of a right foot injury, to include tibial 
sesamoiditis of the right big toe with degenerative arthritic 
changes, was incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist a 
veteran in substantiating a claim for VA benefits under 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159 (2009).  Here, the Veteran may not have received 
adequate notice, in relation to the particular issue on 
appeal, regarding the process by which initial disability 
ratings and effective dates are established.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as will be discussed below, the Board finds that 
service connection for residuals of a right foot injury is 
warranted.  Thus, no prejudice can flow to the Veteran from 
any notice or assistance error given the present grant of the 
benefit sought.  

Service Connection

The Veteran seeks service connection for residuals of a right 
foot injury, which he contends manifested in service and has 
continued since that time.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 
3.303 (2008); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant case, there is evidence of a current right 
foot disability.  A May 2006 VA examination diagnosed tibial 
sesamoiditis of the right big toe with degenerative arthritic 
changes.  A June 2006 VA examination also diagnosed an old 
healed fracture of the right first metatarsal head with 
residual pain at the right first metacarpal phalangeal joint.  
There is also evidence of one or more injuries to the right 
foot during the Veteran's military service.  In December 1953 
the Veteran sought medical treatment when an M1 rifle fell on 
his foot.  An x-ray of the right foot taken at the time, 
showed an "old well healed fracture of the second 
metatarsal" but did not show any acute bony injury to the 
foot.  The evidence of record is not conclusive as to when 
the fracture to the second metatarsal of the right foot 
occurred, other than establishing that this fracture had 
fully healed prior to December 1953.  However, the Veteran 
first entered military service in September 1940, over a 
decade prior to the documented fracture.  Thus, incurrence of 
this fracture during service is not precluded.     

Additionally, every Veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates both that the disease or 
injury existed before acceptance and enrollment, and that it 
was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir., 2004).  If the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection rather than for 
service-connected aggravation.  Id.  In this case, the 
service entrance examination is not of record and the Board 
finds no other evidence that a right foot defect was noted at 
the time of the Veteran's examination and entry into service.  
As such, the Veteran's right foot must presumed to have been 
in sound medical condition at the time of his entry into 
service.    

Here, although not otherwise documented in the service 
treatment records, the Veteran states that he injured his 
right foot on various parachute jumps over the course of his 
military career.  See, e.g., Notice of disagreement, August 
2006.  Where a veteran engaged in combat with the enemy 
during his service, his lay testimony of injuries sustained 
in service will be sufficient to establish an in-service 
incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, the Veteran 
has confirmed combat service.  See Service personnel records 
(showing awards exclusive to combat veterans, to include the 
Purple Heart and Combat Infantryman's Badge).  Furthermore, 
the Board finds that a foot injury is consistent with the 
circumstances of the Veteran's service as a paratrooper.  

To this end, the Board also notes that service connection is 
already in effect for multiple other lower extremity 
disabilities incurred during military service, as might be 
expected for an experienced military parachutist, to include 
those affecting the right knee and left foot.  Also, official 
documentation from the Army Institute of Heraldry states that 
the Master Parachutist Badge, which the Veteran has been 
awarded, requires completion of at least 65 military 
parachute jumps.  See Service personnel records.  Based upon 
the foregoing and considering the entire picture presented by 
the evidence, the Board finds the Veteran's lay testimony of 
an in-service right foot injury sufficient to establish the 
occurrence of such injury.  38 U.S.C.A. § 1154(b).  

As it stands, the record does not contain a definitive 
medical opinion linking the Veteran's current right foot 
disorder to his history of in-service right foot injuries.  
However, the Board finds that an additional medical 
examination and opinion is not required given the 
circumstances of this case.  Specifically, the Veteran 
asserts that he has experienced continual and gradually 
worsening right foot pain since military service.  See 
Appellant's brief, September 2009.  Where a condition noted 
during service is not shown to be chronic, a showing of 
continuity of symptomatology since service may be sufficient 
to permit a finding of service connection.  38 C.F.R. 
§ 3.303(b) (2009).  Also, as observation of continual foot 
pain is within the realm of the witness's personal knowledge 
and own experiences, he is competent to provide such 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); 38 C.F.R. § 3.159(a)(2) (2009) (finding lay evidence 
to be competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person); see also 
Falzone v. Brown, 8 Vet. App. 398 (1995).  



In sum, the Veteran's testimony, found to be credible by the 
Board, is competent to establish the continuity of observable 
symptomatology since military service and in the 
circumstances of this case where there is no dispositive 
evidence against the Veteran's claim, provides sufficient 
support for a finding of service connection for residuals of 
an in-service right foot injury.  Resolving any reasonable 
doubt in the Veteran's favor, service connection is 
warranted.  38 C.F.R. § 3.102.   


ORDER

Service connection for residuals of a right foot injury, to 
include tibial sesamoiditis of the right big toe with 
degenerative arthritic changes, is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


